Case 1:17-cv-00823-MN Document 348 Filed 01/07/20 Page 1 of 3 PageID #: 4587


                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


BIOGEN INTERNATIONAL GMBH                          )
and BIOGEN MA INC.,                                )
                                                   )
                        Plaintiffs,                )
                                                   )   C.A. No. 17-823-MN (consolidated)
         v.                                        )
                                                   )
AMNEAL PHARMACEUTICALS LLC,                        )
                                                   )
                        Defendant.                 )


                                      STIPULATED ORDER

         IT IS HEREBY STIPULATED AND AGREED, subject to the approval and order of the

Court, that post-trial briefing in the above action shall proceed as follows:


         Defendants’ Opening Brief on Validity                        January 31, 2020
         (maximum of 30 pages)

         Defendants’ Proposed Findings of Fact on Validity            January 31, 2020
         (maximum of 30 pages)

         Plaintiffs’ Opening Brief on Secondary                  January 31, 2020
         Considerations of Non-Obviousness and Injunctive Relief
         (maximum of 20 pages)

         Plaintiffs’ Proposed Findings of Fact on                     January 31, 2020
         Secondary Considerations of Non-Obviousness
         and Injunctive Relief
         (maximum of 20 pages)

         Plaintiffs and Defendants to Submit Copies of                February 7, 2020
         All Opening Papers with Hyperlinks to
         Cases and Evidence

         Plaintiffs’ Answering Brief on Validity                      February 28, 2020
         (maximum of 30 pages)

         Plaintiffs’ Proposed Findings of Fact on Validity            February 28, 2020
         (maximum of 30 pages)


{01521827;v1 }
Case 1:17-cv-00823-MN Document 348 Filed 01/07/20 Page 2 of 3 PageID #: 4588




         Defendants’ Answering Brief on Secondary                February 28, 2020
         Considerations of Non-Obviousness and Injunctive Relief
         (maximum of 20 pages)

         Defendants’ Proposed Findings of Fact on                   February 28, 2020
         Secondary Considerations of Non-Obviousness
         and Injunctive Relief
         (maximum of 20 pages)

         Plaintiffs and Defendants to Submit Copies of              March 6, 2020
         All Answering Papers with Hyperlinks to
         Cases and Evidence



ASHBY & GEDDES                                      BAYARD, P.A.

/s/ Steven J. Balick                                /s/ Stephen B. Brauerman
_______________________________                     _______________________________
Steven J. Balick (#2114)                            Stephen B. Brauerman (#4952)
Andrew C. Mayo (#5207)                              600 N. King Street, Suite 400
500 Delaware Avenue, 8th Floor                      Wilmington, DE 19801
P.O. Box 1150                                       (302) 655-5000
Wilmington, DE 19899                                sbrauerman@bayardlaw.com
(302) 654-1888
sbalick@ashbygeddes.com                             Attorneys for Hetero USA Inc., Hetero Labs
amayo@ashbygeddes.com                               Limited Unit-III, and Hetero Labs Limited

Attorneys for Plaintiffs



 PHILLIPS, GOLDMAN, MCLAUGHLIN                      BAYARD, P.A.
 & HALL, P.A.

 /s/ John C. Phillips, Jr.                          /s/ Stephen B. Brauerman
 ___________________________________                _______________________________
 John C. Phillips, Jr. (#110)                       Stephen B. Brauerman (#4952)
 David A. Bilson (#4986)                            600 N. King Street, Suite 400
 1200 North Broom Street                            Wilmington, DE 19801
 Wilmington, DE 19806-4204                          (302) 655-5000
 (302) 655-4200                                     sbrauerman@bayardlaw.com
 jcp@pgmhlaw.com
 dab@pgmhlaw.com                                    Attorneys for Shilpa Medicare Limited

 Attorneys for MSN Laboratories Private Ltd.
 and MSN Pharmaceuticals Inc.
{01521827;v1 }                                  2
Case 1:17-cv-00823-MN Document 348 Filed 01/07/20 Page 3 of 3 PageID #: 4589



 PHILLIPS, GOLDMAN, MCLAUGHLIN                    PHILLIPS, GOLDMAN, MCLAUGHLIN
 & HALL                                           & HALL

 /s/ John C. Phillips, Jr.                        /s/ John C. Phillips, Jr.
 ___________________________________              ___________________________________
 John C. Phillips, Jr. (#110)                     John C. Phillips, Jr. (#110)
 David A. Bilson (#4986)                          David A. Bilson (#4986)
 1200 North Broom Street                          1200 North Broom Street
 Wilmington, DE 19806-4204                        Wilmington, DE 19806-4204
 (302) 655-4200                                   (302) 655-4200
 jcp@pgmhlaw.com                                  jcp@pgmhlaw.com
 dab@pgmhlaw.com                                  dab@pgmhlaw.com

 Attorneys for Sandoz Inc. and                    Attorneys for Zydus Pharmaceuticals (USA)
 Prinston Pharmaceutical Inc.                     Inc.




                 SO ORDERED, this ________ day of ________________________, 2020.




                                    United States District Judge




{01521827;v1 }                                3
